DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 1, 10 and 17 are objected to because of the following informalities:

In regards to Claims 1, 10 and 17, the applicant recites the limitation “if the user identifier and the content identifier pair matches”, this is unclear because by using the phraseology “if” the applicant is reciting a conditional limitation that may or may not occur. This creates confusion because when the case where the user identifier and content identifier pair does not match the claimed limitation would still be met. The specification states on Par. (0015) “The node may determine if there is match of the client identifier and the item in the copy of the shared ledger and send the item to the client device when there is match of the client identifier and the item.”. Therefore it will be broadly and reasonably interpreted that if no match is found between the identifiers the claim limitation is still met. Examiner suggest amending the claims by replacing the phrase “if” with the phrase “when” to recite a definitively performed limitation and not a conditional limitation to eliminate confusion. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

In regards to Claims 1, 10 and 17, the applicant recites the limitation “the user device”, this is unclear because the user device has a lack of antecedent basis and has never been recited previously in the claims. This creates confusion as the claimed limitation in claim 1 recites “a validity time period for access by the user device; receiving, by the network device and from a user device”, as well as in the preamble and throughout the claims recites the limitation “a network device” this creates issues as to which device the applicant is referring to as there are more than one embodiments. The specification states on Par. (0022) “Authorization server 122 includes one or more network devices that manage permissions for users of client devices 140. For example, authorization server 122 may add/remove users for a service. Additionally, or alternatively, authorization server 122 may add/remove permissions to access items from a user's permissions set. The items can be discrete items or lists of items associated with the service.”. Therefore it will be broadly and reasonably interpreted that the user devices are referring to client devices or computers associated with time and item request. Examiner suggest using the phrase “a” in front of the first recited limitation of user device and using “the” in the front of the other recited limitations of user device, to recite consistent claim language and to eliminate confusion.

Claims 2-9, 11-16 and 18-20 are  being additionally rejected for being dependent on a rejected base claim.





Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 10, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”) in further view of McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”)

In regards to Claim 1, Bathen teaches a method, comprising: storing, by a network device in a distributed consensus network, a local copy of a shared ledger that has been validated by the distributed consensus network, (Par. (0004) ” an apparatus that comprises one or more of a memory configured to store [..] the network device a virtual copy of a blockchain, access a blockchain block via the virtual copy of the blockchain, and write blockchain transactions to the blockchain block.”; storing by the network device a local copy of a shared ledger (network device associated with storing a virtual copy of the blockchain)), (Par. (0017) “providing at least one of distributing immutable data across computer nodes, establishing consensus in a network of computer systems, providing end-to-end secure data storage, scaling a block chain through the use of virtualization and peer-to-peer technology,”; distributed consensus network (establishing consensus in a network)), (Par. (0024) “The miner may validate the transaction and check its virtual blockchain information for a block ID needed to validate the transaction. The miner checks its in-memory cache of full blocks. If the full block is not in memory, it will request a full block from the DHT. The DHT may return a block for a block ID to the miner. As a result, the miner will complete the transaction validation and add it to its current block.”; copy of a shared edger that has been validated (virtual blockchain that has been validated))
wherein the local copy includes permissions for an item associated with a service, and (Par. (0005) “accessing via the network device a virtual copy of a blockchain, accessing a blockchain block via the virtual copy of the blockchain, and writing blockchain transactions to the blockchain block via the network device.”; local copy includes permissions for an item (access corresponding to virtual copy and block and the writing of the block of the blockchain)), (Par. (0015) “series of write transactions. Each write transaction can be represented as a unique piece of data, or an update of a piece of data. For example, by entering an updated version of a file, instead of overwriting an existing data record/file, an update of the existing data may be performed. The blockchain data may be fully distributed and stored within a distributed hash table (DHT) in which key and value pairs are stored in the DHT and any participating node can retrieve a value associated with tit key. Nodes can keep track of their longest chain and have access to the chain at any time.”; permissions for an item (write transactions associated with update commands of file)), (Par. (0018) “the blockchain functionality from the storage functionality, any data can be stored into the blockchain, while still being able to scale and provide service ”; associated with a service (blockchain corresponding to providing a service)) (Examiner notes: In the instant application the specification on Par. (0043) defines permission parameters to be read/write or updating commands corresponding to access therefore it will be broadly and reasonably interpreted as such))
wherein the permissions include a validity time period for access by the user device; (Par. (0022) “For example, timeout based GC may delete data that has not been refreshed/accessed over a predefined time, while, reference count GC requires each piece of data to have a reference counter. When the count drops to ‘0’, it is immediately deleted. In one embodiment, the instant DHT includes a blockchain-driven GC. Further, a reference count-based/time out hybrid scheme, where mining nodes add references to blocks, can be utilized. Similarly, when a longest chain is detected, the current virtual blockchain is discarded. [..] A tunable timeout window can be defined based on a detection of whether blocks in the DHT should be deleted or not. If the block is to be deleted (reference count=0) and the timeout window is expired, it will then be removed from the DHT. If a block is part of a node's longest chain, it will remain as part of the DHT, however, the network may discard forks within a certain period of time (for example, 24 hours). The timeout may enable nodes to leave the network resulting in a drop of the block's reference count. In order to provide the nodes a chance to come back and re-join the network, they may be assigned a certain period of time”; permissions include a validity time period (access over a predefined time)), (Par. (0023) “if the node that mined a candidate block for deletion is no longer part of the network, the time-window (for example, a 24-hour rule) will be enacted, which dictates that time-window, if the owner and or device does not re-join the network, the block will be discarded.”; permissions include a validity of time (time-window/ 24-hour rule associated with block of blockchain))
However Bathen does not explicitly teach receiving, by the network device and from a user device, an item request for the item, wherein the item request includes a user identifier and a content identifier pair; identifying, by the network device, if the user identifier and the content identifier pair matches the permissions in the local copy of the shared ledger; and sending, by the network device and to the user device, the item, when the user identifier and the content identifier pair matches the permissions in the local copy of the shared ledger.
Wherein McGregor teaches receiving, by the network device and from a user device, an item request for the item, wherein the item request includes a user identifier and a content identifier pair; (Par. (0104) “one or more of receiving a purchase request from the seller's computing device 12, receiving a bulk EI creation request, receiving the EI information from one or more of a branded company server and a processor service, [..] a plurality of exchange items from the branded company server. As another example, the EI distributor 800 determines to establish the EI information when receiving, via a retail point-of-sale device, a purchase request for the EI from the seller's computing device”; receiving an item request (receiving purchase request corresponding to item)), (Par. (0114) “where the EI purchase request 812 includes a request to purchase the EI (e.g., buyer's computing device 16 identifier [..] Having received the EI purchase request 812, “; the item request includes a user identifier  (request includes a buyer’s computing device identifier and receiving the request)), (Par. (0117) “request 816 includes one or more of a retail transaction identifier of the transaction with the retailer computing device 802, and payment instructions that identifies the EI.”; item request includes a content identifier (identifier of retail computing device))
 identifying, by the network device, if the user identifier and the content identifier pair matches the permissions in the local copy of the shared ledger; and (Par. (0282) “communication network (e.g., network 10) receives a request regarding an exchange item that is associated with a computing device of the communication network”; receives an item request)), (Par. (0290) “when the request is from the computing device, is a request to acquire and use the exchange item, the computer ID substantially matches the static owner ID and the reply code substantially corresponds to the first verification code, the processing further includes: (a) the computing device updates its digital wallet to include the first dynamic exchange item information; (b) the computing device sends a use request regarding the exchange item to a merchant computing device, where the request includes the first dynamic exchange item information; (c) the merchant computing device sends information representing the first dynamic exchange item information and the use request regarding the exchange item to the marketplace server;”; identifying if the user identifier and content identifier pair matches the permission (computer ID and static owner ID of merchant and customer are matched)), (Par. (0255) “When the first dynamically secure exchange item data substantially matches the second dynamically secure exchange item data, the marketplace server authorizes the use of the exchange item by the user computing device. For example, the use processing 940 indicates that the use of the exchange item by the user computing device is authorized when the received dynamic ID substantially matches the locally generated dynamic ID”; the user identifier and the content identifier pair matches the permissions (identifiers are compared and matched to identify which device is authorized)))), (Par. (0287) “here the marketplace server determines whether the computer ID substantially matches the static owner ID of the static exchange item information and whether the reply code substantially corresponds to the first verification code.”; identifying if the user identifier and content identifier matches the permissions (ID matches owner ID)), (Par. (0061) “For buyers with an account, the marketplace server 18 verifies the buyer user device 16 before allowing it access to the virtual marketplace 22.; permissions in the shared ledger (access to virtual marketplace)), Par. (0103) “The exchange item marketplace network functions to generate a transactions blockchain while facilitating a plurality of exchange item transactions. For example, a transactions blockchain is maintained for each exchange item. As another example, the transactions blockchain is maintained for a plurality of exchange items. As yet another example, a single transactions blockchain is maintained for all the exchange items for the entire virtual marketplace of exchange items 22. The transactions blockchain includes a block associated with each transaction of the plurality of exchange item transactions.”; shared ledger (item corresponding to blockchain )), (Par. (0190) “he facilitating to produce the further modified EI includes one or more of identifying another rule of the applicable set of rules to further modify the modified exchange item, establishing another secure communication with the computing device affiliated to take control of the modified exchange item, and while having control over the modified exchange item, the rule processing 942 increases a remaining quantifiable value to produce a further modified exchange item, “; permission in the shared ledger (set of rules corresponding to the marketplace and blockchain))
sending, by the network device and to the user device, the item, when the user identifier and the content identifier pair matches the permissions in the local copy of the shared ledger. (Par. (0290) “when the request is from the computing device, is a request to acquire and use the exchange item, the computer ID substantially matches the static owner ID and the reply code substantially corresponds to the first verification code, the processing further includes: (a) the computing device updates its digital wallet to include the first dynamic exchange item information; [..] the sending of or the deletion of the first dynamic exchange item”; sending the item when the user identifier and content identifier matches the permission ( the computer ID and static owner ID matches the sending of the exchange item is completed)) , (Par. (0220) “The transferring the secure custody of the exchange item from the first computing device to the second computing device may further include transferring, in response to another exchange item transfer and in accordance with the secure custody protocol [..] use the exchange item identifies the second computing device. When the use is authorized, processing module transfers the secure custody of the exchange item to the second computing device for the second computing device to execute the use, where the second computing device changes the quantifiable value of the exchange item to produce a use modified exchange item, and transfers secure custody of the use modified exchange item from the second computing device to the first computing device”; sending the item when the user identifier and content identifier match permissions (transfer of the exchange item custody to the second computing device when the exchange item identifies the second computing device is authorized )), (Par. (0103) “The exchange item marketplace network functions to generate a transactions blockchain while facilitating a plurality of exchange item transactions. For example, a transactions blockchain is maintained for each exchange item. As another example, the transactions blockchain is maintained for a plurality of exchange items. As yet another example, a single transactions blockchain is maintained for all the exchange items for the entire virtual marketplace of exchange items 22. The transactions blockchain includes a block associated with each transaction of the plurality of exchange item transactions.”; shared ledger (item corresponding to blockchain )), (Par. (0190) “he facilitating to produce the further modified EI includes one or more of identifying another rule of the applicable set of rules to further modify the modified exchange item, establishing another secure communication with the computing device affiliated to take control of the modified exchange item, and while having control over the modified exchange item, the rule processing 942 increases a remaining quantifiable value to produce a further modified exchange item, “; permission in the shared ledger (set of rules corresponding to the marketplace and blockchain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of McGregor within the teachings of Bathen to include receiving an item request for the item with a user identifier and a content identifier pair,  identifying, , if the user identifier and the content identifier pair matches the permissions in the local copy of the shared ledger; and sending the item, because of the analogous concept of blockchain technologies and the verification of items of connected devices in a system using unique identifiers. McGregor includes a process of receiving a item request with a content and user identifier and identifying a match of the identifier pair. This is important because by sending and receiving a item request with identifiers that are detected to be a match hardening of the network such as minimizing vulnerabilities and maximizing uptime can be produced, this leads to synchronization of the nodes and if the request with the identifiers fails or is not a match the client would know the failure and be securely protected. This proves important for connect device on the internet and illegitimate websites phishing for financial  medical or personal data. By communicating with a request and matching identifiers the system is securely protected from compromise and harm. 

In regards to Claim 4, Bathen does not explicitly teach the method of claim 1, further comprising:  rejecting, by the network device, the item request when there is not a match of the user identifier and the content identifier pair in the local copy of the shared ledger. 
Wherein McGregor teaches the method of claim 1, further comprising: -23-Attorney Docket No. 20160880C2 rejecting, by the network device, the item request when there is not a match of the user identifier and the content identifier pair in the local copy of the shared ledger. (Par. (0300) “when the computer ID does not substantially match the static owner ID or the reply code does not substantially correspond to the first verification code, the method continues at step 115, where the marketplace server deletes the first dynamic exchange item information, but keeps the static dynamic exchange information securely within the database. [..]where the marketplace server denies the request.”; rejecting the request (denies the request)  when there is not a match (when the computer ID does not substantially match the static owner ID))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of McGregor within the teachings of Bathen for the reasons discussed in independent claim 1 stated above.

In regards to Claims 10 and 17, claims 10 and 17 are independent device and non-transitory computer-readable medium claims that recite similar limitations to the independent method of claim 1 and the teachings of Bathen and McGregor address all the limitations discussed in claim 1 and are thereby rejected under the same grounds. 

In regards to Claim 13, claim 13 recite similar limitations to the claim 4 and the teachings of Bathen and McGregor address all the limitations discussed in claim 4 and are thereby rejected under the same grounds. 


Claims 2, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”), and McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”) in further view of Sprague et al. (U.S Pub. No. 20160275461, hereinafter referred to as “Sprague”)

	In regards to Claim 2, the combination of Bathen, and McGregor do not explicitly teach the method of claim 1, further comprising: rejecting the item request when the item request is received outside the validity time period.
Wherein Sprague teaches the method of claim 1, further comprising: rejecting the item request when the item request is received outside the validity time period. (Par. (0075) “this measurement may be requested  [..] in the block chain. If the measurements match the transaction is signed. If the measurements match but the recent measurement is older than a specified time window, the request is rejected. If the measurements do not match, the request is rejected.”; rejecting the item request when the item request is received outside the validity time period (measurement is requested, the request is rejected when the specified time window is older))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sprague within the teachings of Bathen and McGregor to include rejecting the item request based on an outside validity time period because of the analogous concept of time verification on network devices. Sprague includes a process of denying the item request when a time threshold is exceeded. This securely protects the item in transmission from exposure, vulnerabilities, modification and more. By having a time verification and checking if the request exceeds a certain time client nodes can be more aware of possibility compromised devices and thus maintain the integrity of the system as a whole. 


In regards to Claims 11 and 18, claims 11 and 18 recite similar limitations to the claim 2 and the teachings of Bathen, McGregor and Sprague address all the limitations discussed in claim 2 and are thereby rejected under the same grounds. 

Claims 3, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”), McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”)
 and Imai et al. (U.S Pub. No. 20180139056, hereinafter referred to as “Imai”) in further view of Scahill et al. (U.S Pub. No. 20120036233, hereinafter referred to as “Scahill”)

	In regards to Claim 3, the combination of Bathen, and McGregor do not explicitly teach the method of claim 1, further comprising: receiving the shared ledger from an authorization server, wherein the network device and the authorization server device are computing devices within different private domains.
Wherein Imai teaches the method of claim 1, further comprising: receiving the shared ledger from an authorization server, (Par. (0083) “the distributed file sharing network 522 (S611). [..] then obtains, as address information, the hash value of the registered event information file from a node in which the event information file has been registered, and informs the blockchain app 511 within the IoT gateway/client terminal 503 of the obtained address information (S612).”; receiving the shared ledger (address information of the blockchain) from an authorization server (from a node)), (Par. (0051) “Information related to a log of all transactions issued by nodes within the blockchain network is shared and managed in a distributed ledger.”; shared ledger)), (Par. (0058) “a blockchain authentication node 505 and blockchain nodes 506. The authenticating unit of the blockchain authentication node 505 allows a user or a group to log in an authentication/trail-management proxy network 521 and also issues a service approved transaction”; authentication server (authentication nodes of blockchain))
(Examiner notes: In the instant application the drawings of Figure 6 label 615 and the specification on Par. (0063) state that the receiving of the shared ledger includes obtaining an address of the shared ledger. Therefore it will be broadly and reasonably interpreted as such. Examiner further asserts that as the claim is currently written Examiner finds it unclear which entity is receiving the shared ledger, the claim is written so broad that it recites the shared ledger is only from a server but not the recipient. Examiner suggest further amending to clarify.) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Imai within the teachings of Bathen and McGregor to include receiving a shared ledger from an authentication server because of the analogous concept of verification using blockchain technologies. Imai includes a process of receiving an address associated with a shared ledger from a node, this is important because it provides client nodes an indication of valid blocks with accurate addresses from possibly compromised or modified address on the chain that do not match. This greatly reduces vulnerabilities or hardening on servers because client nodes are entities verifying and sending addresses and thus leads to less scale and delay as well as overburden of server on the network.
However Bathen, McGregor and Imai do not explicitly teach wherein the network device and the authorization server device are computing devices within different private domains.
Wherein Scahill teaches wherein the network device and the authorization server device are computing devices within different private domains. (Par. (0032) “providing devices may be located in the same private internet protocol addressing domain, or in different private address domains, located on the same LAN segment.”; devices may be located in different private address domains)), (Par. (0022) “This server ensures that only authorized clients are allowed to change the IP address for a domain. DDNS is typically used for supporting remote access”; authorization server (server corresponding to authorized clients)), (Par. (0061) “As shown in FIG. 1, device #1 has the private IP address 192.168.0.22, and device #2 18 and device #3 20 have the respective private IP addresses 192.168.0.20 and 192.168.0.21. As shown in FIG. 1, device #2 has a wireless connection, e.g. a Wi-Fi connection, to the public internet 12. For example, in one embodiment, device #2 comprise a personal computer which is disconnected from LAN L1 when it is switched off or otherwise disconnected and device #”; network device with different private domain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Scahill within the teachings of Bathen, McGregor and Imai to include network devices and authentication servers within different private domain because of the analogous concept of secure network communication. Scahill includes a process of different private domains between the servers and network devices. This securely protects the system from harm because of the unpredictability of the different domains , this discourages infiltration and malware of attackers because of the unpredictability of the private domain channels. This leads to more transmission of data on the network without concerns of harm and proves important on users on e-commerce websites and exchanging private information. 


In regards to Claim 19, claim 19 recite similar limitations to the claim 3 and the teachings of Bathen, McGregor, Imai and Scahill  address all the limitations discussed in claim 3 and are thereby rejected under the same grounds. 




Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”) and McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”)
 in further view of Jones et al. (U.S Pub. No. 20090276419, hereinafter referred to as “Jones”)

	In regards to Claim 5, the combination of Bathen, and McGregor do not explicitly teach the method of claim 1, wherein the identifying includes: performing a lookup for the user identifier and the content identifier pair using an application binary interface (ABI).
	Wherein Jones teaches the method of claim 1, wherein the identifying includes: performing a lookup for the user identifier and the content identifier pair using an application binary interface (ABI). (Par. (0145) “a user identifier may be provided by the search system 130, based on information indicated in the database 120 (FIG. 1). For example, if multiple services are associated with a user, the same identifier of the user may be provided to a resource regardless of the service that provided a request.”; performing a lookup for the user identifier (search system provided user identifier from data base)), (Par. (0175) “topic(s). Content of the guide topic ID field 615 may be compared to content of a search request in order to determine a ranking of a guide(s) for responding to a search request.”; performing lookup for the content identifier (content of guide ID associated to search)), (Par. (0125-0126) “A request may be received through an API or an Application Binary Interface (ABI). [..] an identifier of a user associated with a request is obtained. A user identifier may be any identifier of a user such as an IP address, or a persistent `cookie`. In a preferred embodiment, an identifier of a user is uniquely associated with the user. Multiple identifiers of a user may be associated with each other, which may allow a user to access information provided by the system 100 (FIG. 1) from any device(s) which may provide an identifier of the user.”; using an application binary interface associated with user identifier ))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Jones within the teachings of Bathen, and McGregor to include an application binary interface performing a lookup for the user and content identifiers because of the analogous concept of network devices utilizing identifiers to provide a service. Jones includes a process of using an application binary interface to perform a lookup of the identifiers. This is significant because by using ABI it allows network devices to define how applications interact with itself for lower level sources. By looking up identifiers in this process as opposed to API the system can lift the burden of servers and prevent scaling and delay by network devices performing these tasks and identifying the correct and valid user identifiers and content identifiers from falsified or forged ones. This provides a detection mechanism for the network and ensures high confidence and credibility on devices because of the advantages presenting in ABI. 



In regards to Claim 14, claim 14 recite similar limitations to the claim 5 and the teachings of Bathen, McGregor and Jones address all the limitations discussed in claim 5 and are thereby rejected under the same grounds. 


Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”), McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”) and Chen et al. (U.S Pub. No. 20180212970, hereinafter referred to as “Chen”) in further view of Scahill et al. (U.S Pub. No. 20120036233, hereinafter referred to as “Scahill”)

	
In regards to Claim 6, the combination of Bathen, and McGregor do not explicitly teach the method of claim 1, wherein the distributed consensus network includes a combination of nodes in a private domain and other nodes in a different private domain.
Wherein Chen teaches the method of claim 1, wherein the distributed consensus network includes a combination of nodes in a private domain…… (Par. (0055) “IoT portal 122 may broadcast an access list as an encrypted block in a blockchain in to other nodes in trusted domain 242 (e.g., authentication control point 220, etc.). Each node the trusted domain 242 may perform, for example, a mining operation or another proof of work to verify the access list.”; distributed consensus network (blockchain corresponding to nodes in trusted domain)), (Par. (0038) “IoT resource control points 305 in the same private domain (e.g., private domain 240) may be considered trusted nodes, while IoT resource control points 305 outside that private domain (e.g., public domain 242) may be considered untrusted nodes.”; nodes in a private domain)), (Par. (0041) “For example, more than two nodes may, and likely will, be included in each of private domain 240”; nodes in a private domain)), (Par. (0033) “and private domain 240, authentication control point 230 may provide a proof of work 262, such as a hashing computation of the access list that is verified by consensus of control nodes.”; consensus network includes a combination of nodes))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chen within the teachings of Bathen and McGregor to include distributed consensus network with nodes in a private domain because of the analogous concept of blockchain technologies. Chen includes a process in which a distributed consensus network includes a combination of nodes in a private domain. This is important because it provides client nodes in the blockchain high confidence and credibility that transactional data or records shared and stored would not be compromised, modified or forged because the private domain used for communication. By implementing a blockchain in conjunction with a private domain of nodes server operation and scalability can improve because of the secure protection and greatly reduces hardening of the network. 
However Bathen, McGregor and Chen do not explicitly teach and other nodes in a different private domain. 
Wherein Scahill teaches and other nodes in a different private domain. (Par. (0032) “providing devices may be located in the same private internet protocol addressing domain, or in different private address domains, located on the same LAN segment.”; devices may be located in different private address domains)), (Par. (0022) “This server ensures that only authorized clients are allowed to change the IP address for a domain. DDNS is typically used for supporting remote access”; authorization server (server corresponding to authorized clients)), (Par. (0061) “As shown in FIG. 1, device #1 has the private IP address 192.168.0.22, and device #2 18 and device #3 20 have the respective private IP addresses 192.168.0.20 and 192.168.0.21. As shown in FIG. 1, device #2 has a wireless connection, e.g. a Wi-Fi connection, to the public internet 12. For example, in one embodiment, device #2 comprise a personal computer which is disconnected from LAN L1 when it is switched off or otherwise disconnected and device #”; network device with different private domain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Scahill within the teachings of Bathen, McGregor and Chen to include nodes in different private domain because of the analogous concept of secure network communication. Scahill includes a process of different private domains between the servers and network devices. This securely protects the system from harm because of the unpredictability of the different domains , this discourages infiltration and malware of attackers because of the unpredictability of the private domain channels. This leads to more transmission of data on the network without concerns of harm and proves important on users on e-commerce websites and exchanging private information. 


In regards to Claim 15, claim 15 recite similar limitations to the claim 6 and the teachings of Bathen, McGregor, Chen and Scahill address all the limitations discussed in claim 6 and are thereby rejected under the same grounds. 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”), and McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”)
 in further view of Christidis et al. (U.S Pub. No. 20180096360, hereinafter referred to as “Christidis”)

In regards to Claim 7, the combination of Bathen and McGregor do not explicitly teach the method of claim 1, wherein an initial block in the shared ledger includes a smart contract with the permissions to access the item.
Wherein Christidis teaches the method of claim 1, wherein an initial block in the shared ledger includes a smart contract with the permissions to access the item. (Par. (0042) “the one or more smart contracts configuring the general operation of the nodes of the blockchain network (which may be recorded in a genesis block of the blockchain, and are hereafter referred to as genesis smart contracts)”; smart contracts recorded in genesis block)), (Par. (0033) “respective amounts based on data recorded for those users and tax rules encoded in smart contract “b”, and records an update of the tax payment record for Users 1 and 2 in Block 2 of the blockchain.”; smart contract with the permissions (rules corresponding to smart contract)), (Par. (0046) “a node attempting to record tax information for a user on the block chain has the right/permission to do so. Both governing users and non-governing users each have an ordinary user key pair for this purpose; and, as mentioned above, governing users have an additional governing user key pair for participating in governing decisions.”; permissions to access item (rights/permissions to attempt to record tax information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Christidis within the teachings of Bathen and McGregor to include a initial block of the ledger including a smart contract with permissions because of the analogous concept of blockchain technologies and verification of data using permissions.  Christidis includes a process in which the initial or genesis block includes a smart contract associated with permission. This is important because by recording in the first block a smart contract with permission or access right nodes in the blockchain network can be aware which users are given which specific permission such as read or write, update or delete capabilities. This prevent users tin the system from given unwarranted permissions and access to financial, medical, or personal information stored in each block. This maintains the integrity as a whole and promotes high exchange without compromise or risk. 


In regards to Claim 16, claim 16 recite similar limitations to the claim 7 and the teachings of Bathen, McGregor, and Christidis address all the limitations discussed in claim 7 and are thereby rejected under the same grounds. 


Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”) and McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”)
in further view of Grefen et al. (U.S Pub. No. 20170163733, hereinafter referred to as “Grefen”)

In regards to Claim 8, the combination of Bathen and McGregor do not explicitly teach the method of claim 1, wherein the item includes a content chunk of multiple different content chunks for a content item stored at different network devices throughout the distributed consensus network.
Wherein Grefen teaches the method of claim 1, wherein the item includes a content chunk of multiple different content chunks for a content item stored at different network devices throughout the distributed consensus network. (Par. (0092) “chunking the data stream and adding each chunk as a payload to a blockchain record. In parallel, sets of records of the blockchain are forwarded to the management infrastructure (32). FIG. 4 shows a subset of a blockchain (40), consisting of records B1, . . . , B5, S1, . . . , S3 being forwarded to the management infrastructure”; item includes a content chunk of multiple different content chunks ( blockchain record contains each chunk as a payload)), (Par. (0019) “recording data from devices in a distributed network system adaptable for audit and methods for auditing a stream of data records in accordance with the present invention. Broadly speaking, a method of recording data from a number of devices in a distributed network system in a manner adaptable for audit, includes recording a content stream of data records output from a number of devices where each record has a payload segment including content from the devices and a metadata segment.”; stored at different network devices throughout the distributed consensus network ( number of devices in a distributed network system that each device corresponds to a record and payload segment)), (Par. (086) “Store payload stripped representations of blockchains, forwarded to it by peripheral devices and management infrastructures, in a database, the Hash Value Store—it provides for persistent storage, data backup and query functions. [0088] 2. Service audit requests for data generated in the course of the operation of the peripheral devices and management infrastructures. This entails validating blockchains”; devices storing payload of blockchain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Grefen within the teachings of Bathen, and McGregor to include different content chunks being stored at different network devices in the distributed consensus network because of the analogous concept of blockchain technologies. Grefen includes a process of records of the blockchain containing data chunks that are stored in different devices throughout the system. This is important because it securely protection the blockchain by spreading out data chunks and making it unpredictable and discouraging for malware attackers to modify or forge identities in the network because of the different devices with multiple chunks. This creates a server-less model that allows the client nodes to store multiple files and prevent delay or high cost due to scalability.

Claim 9 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”) and McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”)
 in further view of Bisti et al. (U.S Pub. No. 20180198624, hereinafter referred to as “Bisti”)

In regards to Claim 9, the combination of Bathen and McGregor  do not explicitly teach the method of claim 1, further comprising: validating, by the network device, the local copy of the shared ledger with other network devices in the distributed consensus network.
Wherein Bisti teaches the method of claim 1, further comprising: validating, by the network device, the local copy of the shared ledger with other network devices in the distributed consensus network. (Par.  (0024) “parties who do not nominate themselves to “own” the blockchain can still use their own copies of the blockchain and validate it using the publicly-available checksum on the master/parent blockchain. This permits parties desiring to use an off-chain (private blockchain) method of communication for faster-speed and lower-cost communication;”; validating the local copy of the shared ledger (parties can still use their own copies of the blockchain and validate it)), (Par. (0017) “The blockchains and blocks can be stored on one or more devices, in a network, including a processor and memory. Upon the creation of a new private blockchain, participants may agree to a set of rules for the private blockchain.”; network devices and other network devices)), (Par. (0019) “They may elect to create a blockchain with one second consensus intervals, as opposed to a default 10-minute consensus intervals of a more widely-used blockchain. The parties may also want the ultimate outcome of the negotiation to result with output on the main/original blockchain,”; distributed consensus network))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bisti within the teachings of Bathen, and McGregor to include validating the copy of the shared ledger with other network devices because of the analogous concept of blockchain technologies. Bisti includes a process of validating the copy of the shared ledger with other network devices. This is important because it provides an additional secure layer of protection because not only the actual distributed ledger is validated but the copy as well to identify valid. By validating the copy users sharing medical records, financial documentation and other personal information can be aware of modifications or compromise and create preventive measures to safeguard the actual blockchain from harm. This provides high credibility to users and maintain the integrity of the network as a whole. 


In regards to Claim 20, claim 20 recite similar limitations to the claim 9 and the teachings of Bathen, McGregor and Bisti address all the limitations discussed in claim 9 and are thereby rejected under the same grounds. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”), and McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”)
 in further view of Scahill et al. (U.S Pub. No. 20120036233, hereinafter referred to as “Scahill”)

	In regards to Claim 12, the combination of Bathen, and McGregor do not explicitly teach the one or more network devices of claim 10, wherein the one or more network devices are in a separate domain from the distributed consensus network.
Wherein Scahill teaches the one or more network devices of claim 10, wherein the one or more network devices are in a separate domain from the distributed consensus network.. (Par. (0032) “providing devices may be located in the same private internet protocol addressing domain, or in different private address domains, located on the same LAN segment.”; devices may be located in different private address domains)), (Par. (0022) “This server ensures that only authorized clients are allowed to change the IP address for a domain. DDNS is typically used for supporting remote access”; authorization server (server corresponding to authorized clients)), (Par. (0061) “As shown in FIG. 1, device #1 has the private IP address 192.168.0.22, and device #2 18 and device #3 20 have the respective private IP addresses 192.168.0.20 and 192.168.0.21. As shown in FIG. 1, device #2 has a wireless connection, e.g. a Wi-Fi connection, to the public internet 12. For example, in one embodiment, device #2 comprise a personal computer which is disconnected from LAN L1 when it is switched off or otherwise disconnected and device #”; network device with separate private domain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Scahill within the teachings of Bathen, and McGregor to include network devices within separate private domain because of the analogous concept of secure network communication. Scahill includes a process of different private domains between the servers and network devices. This securely protects the system from harm because of the unpredictability of the different domains , this discourages infiltration and malware of attackers because of the unpredictability of the private domain channels. This leads to more transmission of data on the network without concerns of harm and proves important on users on e-commerce websites and exchanging private information. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wolovitz; Lionel (U.S Pub. No. US 20140372319) “METHODS AND APPARATUS FOR BROKERING A TRANSACTION”. Considered this reference because it addressed multiple identifiers corresponding to an item request and an authorization process that compared/ matched the identification codes.

Yoakum; John H.. (U.S Pub. No. 20150188902) “CONTROLLING ACCESS TO TRAVERSAL USING RELAYS AROUND NETWORK ADDRESS TRANSLATION (TURN) SERVERS USING TRUSTED SINGLE-USE CREDENTIALS”. Considered this application because it relates to the rejecting or denying of an item request based on the mismatch of identifiers.

ORTIZ; Edison U. (U.S Pub.  No. 20170330181) “PROCESSING OF ELECTRONIC TRANSACTIONS”. Considered this application because it addressed a blockchain network with permissions and rules based on a transaction request and multiple identifiers.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497